Perkixs, J.
Petition for a highway. Yiewers were appointed, who, after examining the proposed route, “ marked and laid out a highway up on the same, forty feet wide, and found that it would be of public utility.”
A remonstrance, and the appointment of reviewers, followed. The reviewers reported against the public utility of the road and that it would occasion damages, severally, to those through whoso lands it was located. The report of the reviewers was approved, and the petition for the road dismissed, by tlie board of county commissioners. Appeal to the circuit court. Trial by jury ; verdict that the road would be of public utility, and would damage no one. Motion for a new trial denied, and the road established, as laid out by the viewers.
Appeal to this court.
The appellees file no brief. Counsel for appellants, in his brief, says :
“ The appellants moved the court, on general grounds, for a new trial, but the only one insisted upon is that the verdict was not sustained by sufficient evidence.”
The jury and the court below were of opinion that it was, and, under a firmly established rule of this court, we can not disturb the action of the circuit court. The evidence was somewhat conflicting.
Affirmed, with costs.